Citation Nr: 9925604	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for the purpose of VA outpatient dental treatment.  

2.  Entitlement to an increased rating for sinusitis, 
currently rated 10 percent disabling.

3.  Entitlement to a total compensation rating based on 
individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to June 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
partly from a February 1993 RO decision which denied a claim 
for service connection for a dental condition for the purpose 
of VA outpatient dental treatment.  This issue was remanded 
by the Board in September 1995 for further development.  The 
veteran also appeals a January 1998 RO decision which denied 
an increase in a 10 percent rating for sinusitis and denied a 
total compensation rating based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a dental condition 
for the purpose of VA outpatient dental treatment.

2.  The veteran's service-connected sinusitis is not more 
than moderate, and he does not have incapacitating episodes 
of sinusitis nor more than 3 to 6 non-incapacitating episodes 
with headaches, pain, and purulent discharge or crusting.

3.  The veteran's established service-connected conditions 
are sinusitis (rated 10 percent) and dermatophytosis of the 
feet with onychomycosis of the hands and feet (rated 10 
percent); the combined rating is 20 percent.  He has 
completed 2 years of high school, has work experience as a 
licensed flower seller, and is unemployed.  His service-
connected disorders do not prevent him from securing and 
following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a dental 
condition for the purpose of VA outpatient dental treatment 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Code 6513 (1996 and 1998).

3.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty from August 1957 to June 
1959.  

The veteran's service medical and dental records show he was 
missing 11 teeth on his initial service dental examination in 
September 1957.  He had 4 other diseased teeth that were 
extracted in September and October 1957.  Upper and lower 
partial dentures were provided later in 1957, and additional 
denture work was done in 1958.  During service the veteran 
was also treated for sinusitis, including a reported 
Caldwell-Luc operation in 1959.  Service medical records also 
note dermatophytosis.  On the June 1959 service separation 
examination, it was noted that the veteran was missing 13 
teeth.  

Post-service examinations and treatment records note 
sinusitis and dermatophytosis. 

In September 1959 the RO granted service connection for 
sinusitis, rated 10 percent disabling. 

In January 1980 the veteran was admitted to a VA Medical 
Center (VAMC) and underwent a septoplasty for a deviated 
nasal septum with chronic sinusitis.

In a June 1980 rating decision, the RO assigned a temporary 
total rating for convalescence, based on January 1980 
operation, effective January 1980 through February 1980, with 
a 10 percent rating for sinusitis thereafter.  The 10 percent 
rating has been continuously in effect ever since.

In February 1981 the RO granted service connection for 
dermatophytosis of the feet with onychomycosis of the hands 
and feet, rated 10 percent disabling.  The 10 percent rating 
has been continuously in effect ever since.

In February 1981 a VAMC approved Class III VA outpatient 
dental treatment.  It was reported that the treatment was 
considered necessary as adjunct to a nervous disorder.  (This 
approval was in error, as the veteran is not service 
connected for a nervous disorder.)  The veteran had caries 
and gingival inflammation which required treatment, and he 
also needed denture work.

In April 1990 VA outpatient dental treatment was approved by 
the VA, and VA records reflect that extensive dental 
treatment was rendered through February 1992, when it was 
noted that the case was completed.  The veteran underwent 
additional teeth extractions, restorations for dental caries, 
and denture work.

VA outpatient treatment records in 1991 and 1992 show the 
veteran was seen for a number of medical conditions; he was 
given prescriptions for antibiotic medications for sinusitis 
with post-nasal drip in June 1991 and January 1992.  In March 
1992 he was seen for a painful mass under his left ear.  It 
was noted that he had a previous medical history of 
hypertension, chronic sinusitis, and chronic obstructive 
pulmonary disease.  Medical records from the early 1990s note 
periodic treatment for tinea pedis and onychomycosis of the 
toenails.

In a February 1992 application for "additional benefits," 
the veteran said that he had been receiving VA outpatient 
dental treatment from 1990 to 1992 for a dental condition 
that was aggravating his service-connected disability. 

In November 1992 the veteran requested a determination as to 
further eligibility for VA dental treatment.  He claimed his 
service-connected sinus condition was contributing to his 
dental problems.  

A January 1993 VA dental examination noted that the veteran 
was partially edentulous.  Findings showed he was missing 20 
teeth, had caries of 4 teeth, restorations on 6 other teeth, 
and had a broken crown on 1 tooth.  There was a satisfactory 
partial lower denture, and a partial upper denture had poor 
retention.  The examiner stated there were no dental problems 
currently being affected by the veteran's sinus condition, 
but commented that it was possible that the loss of the 
maxillary 1st and 2nd molars could be related in some way to 
the sinus condition although this was extremely unlikely.  

On a February 1993 VA examination of the sinuses, the veteran 
had complaints of frontal headaches and facial pain with a 
slight postnasal drip.  Fiberoptic examination of the nose 
showed on the right a middle meatal polyp and a closed 
window; on the left there was a middle meatal polyp and a 
patent window.  The diagnoses were chronic rhinitis, nasal 
polyps, and status post Caldwell-Luc.

The veteran testified at a Travel Board hearing at the RO in 
March 1994.  He related that his service-connected sinus 
condition caused a post-nasal drip that interfered with the 
wearing of his upper denture.  He also testified that he 
thought his dental condition had originally caused his 
sinusitis.  He said he had received authorized VA outpatient 
dental treatment for almost 14 years.  He submitted copies of 
medical texts that he stated revealed that 15 percent of 
maxillary infections were the result of dental infections.  

The veteran was seen at a VA outpatient clinic in December 
1994 for complaints of cuts on his hand due to fungal 
infections.  A topical medical was prescribed.  In February 
1996 he treated for shingles.  It was noted that he had a 
history of hypertension, chronic obstructive pulmonary 
disease, and diverticulosis.  At a VA recreational therapy 
clinic in March 1996, it was noted that the veteran had had a 
functional fitness test battery in February 1996.  It was 
reported that that the original consultation was from a 
mental health clinic to reduce stress.  It was reported that 
his doctor wanted him to exercise to decrease pain and 
increase his endurance.  He attended an independence 
maintenance clinic (aquatic aerobics) for 12 weeks; in May 
1996 it was noted that he had pain in his left elbow and 
right shoulder and was to continue the aquatic aerobics, 3 
times a week.  The outpatient treatment records note that he 
continued the recreational therapy in the pool through July 
1996.  These records contain no mention of sinusitis or 
dermatophytosis.

On an April 1996 VA examination of the sinuses, the veteran 
refused to give medical history or be examined until the 
examiner reviewed the veteran's record, including over 65 
pages of textbook material from otolaryngology, oral surgery, 
internal medicine, and infectious disease literature, in the 
veteran's presence.  The veteran refused a CT scan of the 
sinuses and left without a history or medical examination.

On a June 1996 VA skin examination, the veteran reported an 
itching on his hands and feet for 40 years.  Examination 
showed a fissuring of lesion on his palms.  There was 
onychomycosis and tinea pedis.  The diagnoses were hand 
eczema, tinea pedis, and onychomycosis.  

The veteran refused a VA general medical examination for 
unclear reasons in June 1996.  It was noted that he had 
issues with the length of time it took the examiner to review 
his claims folder.

In August 1996 the veteran filed a claim for a total 
compensation rating based on individual unemployability.  He 
reported he had completed 2 years of high school. He 
indicated he had become to disabled to work in September 
1992, and had worked as licensed flower seller.

The veteran did not report for VA general medical and sinus 
examinations scheduled in October 1997.  

On a May 1998 VA skin examination, the veteran had complaints 
of irritation on both feet and the groin, and pruritus of the 
hands, feet, and eyelids.  Examination showed erythema of the 
feet and groin and scaling of the groin.  He had 
onychomycosis of the toes and scales on his elbows.  There 
were no lesions of the hands or soles of the feet.  The 
diagnoses were dermatitis, mild psoriasis, and onychomycosis 
and tinea cruris.

The veteran and his wife testified at a hearing at the RO in 
July 1998.  He said he could not work because of constant 
drainage from his sinuses and this made him have to spit out 
the constant flow of the drainage.  He said he had sinus 
surgery in service that should be considered dental trauma.  
He claimed his sinus infections had spread throughout his 
body.  He presented his objections to attitudes of VA 
personnel and the conduct of VA examinations.  He claimed he 
could not work because of his sinusitis, his dental 
condition, and other conditions combined.

On a July 1998 examination of the sinuses, nose, mouth, and 
throat, the veteran reported that he could not wear dentures 
all the time because postnasal drainage accumulated in the 
dentures, causing him to choke.  Examination showed some 
discharge from the right middle meatus.  The veteran gave a 
history of minimal headaches.  The examiner reported that CT 
scan of the sinuses showed postoperative changes caused by 
the Caldwell-Luc operation and some mucosal disease of the 
right ethmoid and maxillary sinuses, and there was a polypoid 
mass in the roof of the right maxillary sinus that projected 
into the right middle meatus.  Examination of the oral cavity 
showed a few remaining teeth in the upper gum and no active 
gum disease; it was noted that the veteran wore dentures.  
The physician opined that it was most unlikely that there was 
any cause-and-effect relationship between the veteran's 
service-connected sinusitis and any dental condition.  
Because the veteran did not have an oroantral fistula, the 
doctor did not consider that the sinusitis aggravated any 
condition in the gums.

At an August 1998 VA dental examination, the veteran gave a 
history of sinusitis and said that phlegm got retained in his 
dentures.  Examination showed missing teeth with a well-
fitting denture, caries, root tips of a couple of teeth, 
calculus, and stain.  Diagnoses included partial edentulism, 
caries, and gingivitis.

II  Analysis

A.  Service connection for a dental condition for the purpose 
of 
VA outpatient dental treatment 

The veteran seeks service connection for a dental condition 
for the purpose of VA outpatient dental treatment.  Service 
connection will be granted for a dental disease or injury of 
individual teeth and the investing tissue, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a) (1998).  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e) (1998).  Periodontal 
disease and replaceable missing teeth, among certain other 
dental conditions, are not disabling, and may be considered 
service connected solely for the purpose of determining 
entitlement to VA dental examination or outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  Effective June 8, 
1999, the foregoing regulations were combined into a new 
version of 38 C.F.R. § 3.381, but there has been no 
substantive change in the legal provisions which would affect 
the present case.  See 64 Fed. Reg. 30392 (1999).  

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability (Class III); 
service-connected dental conditions of a veteran having a 100 
percent service-connected disability (Class IV); etc. 

The record reflects that the veteran received VA dental 
treatment in the past, although service connection for a 
dental condition has never been adjudicated.  Class III, or 
"adjunct," VA outpatient dental treatment may be furnished 
for only those dental conditions professionally determined to 
be aggravating (having a direct and material detrimental 
effect upon) a service-connected disability.  38 U.S.C.A. 
§ 1712(a)(1)(D); 38 C.F.R. § 17.161(g).  Eligibility for 
Class III dental treatment does not depend on the dental 
condition being service connected.  The veteran seems to be 
partly claiming that dental treatment is warranted because a 
dental condition is aggravating his service-connected 
sinusitis.  Even if the veteran had Class III treatment in 
the past, Class III status is not a permanent benefit, and is 
subject to periodic medical review which considers the 
veteran's current dental and medical circumstances.  None of 
the recent medical evidence suggests that the veteran 
currently has a dental condition which is aggravating 
sinusitis (as would render him eligible for Class III 
treatment for the dental condition).  Some future medical 
assessment (based on new circumstances), may find the veteran 
eligible for Class III dental treatment, but for now he has 
no such eligibility.

The veteran also claims VA dental treatment under other 
eligibility categories.  He asserts that he has a dental 
condition due to service trauma, and that his service-
connected sinusitis aggravates a dental condition.  These 
assertions constitute claims for service connection.  A well-
grounded claim for service connection requires competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstance, lay evidence), 
and of a nexus between the in-service injury or disease (or 
an established service-connected condition, in the case of 
secondary service connection) and the current disability 
(medical evidence).  Libertine v. Brown, 9 Vet.App. 521 
(1996); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993). 

The claim for service connection for a dental condition due 
to service trauma is based on the veteran's assertion that 
the sinus surgery (a Caldwell-Luc procedure) during service 
constituted dental trauma.  However, the pertinent legal 
authority provides that the dental condition must result from 
combat wounds or other service trauma, and such contemplates 
an external injury such as a blow to the mouth.  In a 
precedent opinion, the General Counsel of the VA has held the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service.  
VAOPGCPREC 5-97.  (While that opinion related to dental 
treatment, the rationale applies to other medical treatment 
provided to service personnel.)  Furthermore, the veteran has 
not presented any evidence to link any dental condition to 
service trauma.  The claim for service connection for a 
dental condition due to service trauma is not plausible and 
is denied as not well grounded.  Caluza; supra.

The veteran also claims VA dental treatment for a dental 
condition on the basis that his service-connected sinus 
condition is causing or aggravating his dental condition.  
Such a claim is a secondary service connection claim.  
38 C.F.R. § 3.310(a).  Two VA medical opinions deny any 
likelihood of a causal relationship between the service-
connected sinusitis and claimed secondary dental problems.  A 
VA dentist in 1993 found no dental problems currently being 
affected by the veteran's sinus condition, but commented that 
it was possible, but extremely unlikely, that the loss of the 
maxillary 1st and 2nd molars could be related in some way to 
the sinus condition.  Such a statement of a causal 
relationship is extremely speculative and insufficient to 
make the secondary service connection claim well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 1998 
opinion of the VA doctor, who found no cause-and-effect 
relationship between the veteran's service-connected 
sinusitis and any dental condition, is against the theory of 
secondary service connection.  Even if secondary service 
connection were established for the veteran's current dental 
condition, it would be noncompensable and would not lead to 
eligibility for VA dental treatment.  See Woodson v. Brown, 8 
Vet.App. 352 (1995), aff'd 87 F. 3d 1304 (Fed.Cir. 1996). 

As the veteran has not proffered competent evidence of a 
plausible claim for service connection for a dental condition 
for the purpose of VA outpatient dental treatment, the claim 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Woodson, supra.

B.  An increased rating for sinusitis 

The veteran's claim for an increase in a 10 percent rating 
for service-connected sinusitis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the claim is not 
inherently implausible.  There is no further duty to assist 
the veteran in developing facts pertinent to his claim.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating service-connected disabilities, the entire 
medical history is considered.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, it is the more recent evidence 
which is generally the most relevant in an increased rating 
claim, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

During the course of this appeal, the rating criteria for 
sinusitis were changed in October 1996.  This decision shall 
address the veteran's claims under both the new and old 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under the old rating criteria in effect prior to October 7, 
1996, a 10 percent disability requires moderate sinusitis, 
with discharge or crusting or scabbing, and infrequent 
headaches.  For a 30 percent disability, the veteran must 
have sinusitis which is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, Code 6513 (1996).

Under the rating criteria in effect since October 7, 1996, a 
10 percent rating is warranted for sinusitis with 1 or 2 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for sinusitis when there are 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  (Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.) 38 C.F.R. § 4.97, Code 6513 (1998).

The veteran's sinusitis is manifested by complaints of 
postnasal dripping, complaints of minimal headaches, and X-
ray evidence of mucosal disease of the right ethmoid and 
maxillary sinuses.  He is not shown to have more than 
moderate (10 percent) sinusitis as described under the old 
rating criteria.  Under the new rating criteria, the evidence 
shows the veteran has not had any recent incapacitating 
episodes of sinusitis, nor has he had more than 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting (the 
10 percent rating criteria).

The preponderance of the evidence is against the claim for an 
increase in the current 10 percent rating for sinusitis.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claim for must be denied.   38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

C.  Total compensation rating based on individual 
unemployability 

The veteran has presented a well-grounded claim for a total 
compensation rating based on individual unemployability 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is not inherently implausible.  There 
is no further VA duty to assist the veteran in developing 
facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's only service-connected disabilities are 
sinusitis (rated 10 percent) and dermatophytosis of the feet 
with onychomycosis of the hand and feet (rated 10 percent).  
The combined rating is 20 percent.  The veteran does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
is whether his service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
that is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor that takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  In this case, the veteran's service-connected sinus 
and skin conditions would not generally make it difficult to 
obtain or keep employment.  In spite of his assertions that 
that he cannot work because of constant spitting due to post 
nasal drip, such an inconvenience, even if it were chronic, 
does not preclude all forms of gainful employment consistent 
with his education (reportedly two years of high school) and 
work experience (including flower salesman).  

The Board notes that the veteran himself does not assert that 
his employability is due solely to his service-connected 
disabilities; rather he says he cannot work due to his 
sinusitis together with non-service-connected conditions.  
Medical records from recent years disclose ongoing treatment 
for numerous non-service-connected disorders, such as 
hypertension, chronic obstructive pulmonary disease, and 
orthopedic disorders, which may not be considered in support 
of the claim for a total compensation rating based on 
individual unemployability rating.  38 C.F.R. §§ 4.14, 4.19.  
The weight of the evidence establishes that the veteran's 
service-connected disabilities do not prevent him from 
pursuing gainful employment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a total compensation rating based on individual 
unemployability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a dental condition for the purpose of 
VA outpatient dental treatment is denied.

An increased rating for sinusitis is denied.

A total compensation rating based on individual 
unemployability is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

